Conformed Version

 

Exhibit 10.27

 

Dated 14 September 2004

 

WYNN RESORTS, LIMITED

 

WYNN RESORTS (MACAU) S.A.

 

SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH

as Security Agent

 

--------------------------------------------------------------------------------

 

WYNN RESORTS SUPPORT AGREEMENT

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

CONTENTS

 

Clause

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

1.   Definitions And Interpretation    1 2.   Base Equity Funding    3 3.  
Contingent Equity    4 4.   Funding Into Securities Account    4 5.  
Enforcement Notice    5 6.   Permitted Transfers    6 7.   Representations And
Warranties    6 8.   Covenants    7 9.   Payments    7 10.   Default Interest   
8 11.   Currency Conversion And Indemnity    8 12.   Expenses    9 13.  
Termination    9 14.   Changes To The Parties    9 15.   Notices    10 16.  
Partial Invalidity    11 17.   Remedies And Waivers    11 18.   Counterparts   
11 19.   Language    11 20.   Governing Law    11 21.   Jurisdiction    11 22.  
Exercise Of Rights    12 Schedule 1 COVENANTS    13

Schedule 2 FORM OF DEED OF ACCESSION

   14

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made as a deed on the 14th day of September 2004

 

BETWEEN:

 

(1) WYNN RESORTS, LIMITED (“Wynn Resorts”);

 

(2) WYNN RESORTS (MACAU) S.A. (the “Company”); and

 

(3) SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH, in its capacity as agent and security
trustee for and on behalf of the Secured Parties (the “Security Agent”).

 

WHEREAS:

 

(A) The Secured Parties have agreed to make available the Facilities and/or to
enter into various agreements and arrangements associated therewith on and
subject to the terms of the Common Terms Agreement and the other Finance
Documents to which they are a party.

 

(B) It is a condition to the Secured Parties making the Facilities available
and/or entering into such agreements and arrangements that the parties hereto
enter into this Agreement which sets out the terms on which Wynn Resorts will
support the obligations of the Company in connection with the Projects.

 

NOW IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

In this Agreement, unless otherwise defined herein, all terms defined or
referred to in the Deed of Appointment and Priority or, if not defined or
referred to in the Deed of Appointment and Priority, the Common Terms Agreement
shall bear the same meaning when used in this Agreement and, in addition:

 

“Common Terms Agreement” means the common terms agreement dated 14 September
2004 and made between, among others, the Company, the Security Agent, the
financial institutions defined therein as Hotel Facility Lenders, Project
Facility Lenders and Revolving Credit Facility Lenders, the Hotel Facility
Agent, the Project Facility Agent and the Intercreditor Agent.

 

“Contingent Equity Commitment” means the commitment by Wynn Resorts to cause
Wynn Asia to provide the Contingent Equity pursuant to Clause 3.1 (Contingent
Equity Commitment).

 

“Permitted Transfer” means a sale, transfer or other disposal in accordance with
Clause 6 (Permitted Transfers) of Capital Stock in any Person who, legally or
beneficially, directly or indirectly, owns or holds any of the Capital Stock of
the Company.

 

“Securities Account” means the Bank Account as defined in the Securities Account
Control Agreement.

 

- 1 -



--------------------------------------------------------------------------------

“Securities Account Shortfall” has the meaning given in Clause 4.2 (Securities
Account Shortfall).

 

“Sponsor Support Release Date” means the date on which the following conditions
are satisfied:

 

  (a) the Construction Completion Date has occurred;

 

  (b) the Leverage Ratio of the Company is less than 4:1 as at two successive
Quarterly Dates calculated by reference to the period comprising the four most
recent fiscal quarters commencing after the date (the “relevant date”) which
falls at the end of the first full fiscal quarter commencing after the later of:

 

  (i) the Construction Completion Date; and

 

  (ii) the last day of the Hotel Facility Availability Period and the Project
Facility Availability Period

 

provided that, if the period between the relevant date and the Quarterly Date on
which the Leverage Ratio is tested consists of less than four fiscal quarters,
EBITDA shall be calculated on an annualised basis using the sum of EBITDA for
each full fiscal quarter within such period; and

 

  (c) no Event of Default has occurred and is continuing.

 

“Substantial Shareholder” means Wynn Resorts, Wynn Asia, Wynn International,
Wynn Holdings, Wynn HK and any other Transferee Shareholder who, legally or
beneficially, directly or indirectly, owns or holds 5% or more of the share
capital of the Company.

 

“Transferee Shareholder” means any Person to whom a Permitted Transfer is made.

 

1.2 Interpretation

 

In this Agreement:

 

  1.2.1  the principles of construction and interpretation contained or referred
to in clause 1.2 (Construction) of the Deed of Appointment and Priority shall
apply to the construction and interpretation of this Agreement;

 

  1.2.2  each Obligation of Wynn Resorts under this Agreement is independent of,
in addition to and in no way prejudiced by any other Obligation of Wynn Resorts
or any other Obligor (including any guarantee or security now or subsequently
held by any Secured Party);

 

  1.2.3  any representation and warranty, covenant, undertaking, indemnity or
other agreement given by Wynn Resorts under the terms of this Agreement is given
by it for the benefit of the Secured Parties only;

 

  1.2.4 

any reference to any or all of the Grantors or any or all of the Secured Parties
shall be construed so as to include its or their (and any subsequent) successors

 

- 2 -



--------------------------------------------------------------------------------

 

and any permitted assignees and transferees in accordance with their respective
interests; and

 

  1.2.5  unless the contrary intention appears, a reference to a Clause or a
Schedule is a reference to a clause of or a schedule to this Agreement.

 

1.3 Third party rights

 

  1.3.1  The Contracts (Rights of Third Parties) Act 1999 applies to Clause 1.4
(Non-Recourse Liability) but only for the benefit of the Operatives subject
always to the terms of Clause 20 (Governing Law) and Clause 21 (Jurisdiction).

 

  1.3.2  Except as provided in sub-clause 1.3.1 above, a Person who is not a
party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

  1.3.3  Subject to Clause 24.2 (Amendment of other Security Documents) of the
Deed of Appointment and Priority, the consent of any Person who is not a party
to this Agreement is not required to rescind or vary this Agreement.

 

1.4 Non- Recourse Liability

 

Notwithstanding any provision in the Finance Documents to the contrary, no
Operative shall be personally liable for payments due hereunder or under any of
the Finance Documents or for the performance of any obligation hereunder or
thereunder, save, in relation to any Operative, pursuant to any Finance Document
to which such Operative is party. The sole recourse of the Secured Parties for
satisfaction of any of the obligations of any of the Obligors hereunder and
under the other Finance Documents shall be against the Obligors, and not against
any assets or property of any Operative save to the extent such Operative is
party to a Finance Document and is expressed to be liable for such obligation
thereunder. In the case of Mr Wong Chi Seng, his liability shall be limited to
his shares in the Company.

 

2. BASE EQUITY FUNDING

 

2.1 Wynn Resorts shall ensure that a certificate from the Company addressed to
the Security Agent, duly executed by a Responsible Officer of the Company,
confirming that an aggregate amount equivalent to not less than the Base Amount
is funded to Wynn Asia, Wynn International, Wynn HK and/or the Company, together
with bank statements or transfer records evidencing such deposits, are provided
to the Security Agent within 7 days after the Signing Date. For the purpose of
this Clause 2.1, “Base Amount” means an amount equal to USD230,000,000 minus (a)
any costs and expenses incurred by the Company up to and including the date that
is 7 days after the Signing Date for the purpose of the Projects (provided that
such costs and expenses are included in the Project Budget in effect on the
Signing Date) and (b) an amount equal to USD50,000,000 (or its equivalent in
Macau Patacas or Hong Kong dollars) deposited by or on behalf of the Company
with the Second Ranking Finance Party provided in the case of (b) that evidence
of such deposit is provided to the Security Agent within 7 days after the
Signing Date.

 

- 3 -



--------------------------------------------------------------------------------

2.2 Wynn Resorts shall ensure that the amount funded pursuant to Clause 2.1 is:

 

  2.2.1  not repaid, distributed or applied by any of Wynn Asia, Wynn
International, Wynn HK or the Company save in accordance with Clause 2.2.2
below; and

 

  2.2.2  applied to fund Base Equity as required by paragraph 11 of Part B of
Schedule 2 (Conditions Precedent) of the Common Terms Agreement prior to the
submission of an Advance Request by the Company for the Initial Advance.

 

3. CONTINGENT EQUITY

 

3.1 Contingent Equity Commitment

 

Wynn Resorts shall cause Wynn Asia to provide the Contingent Equity to the
Company for the following purposes:

 

  3.1.1  to pay Project Costs (other than Project Costs incurred in respect of a
variation to the Project Works which the Company is obliged to fund from
additional Equity pursuant to paragraph 15.2.1 of part B of schedule 5
(Covenants) of the Common Terms Agreement); and

 

  3.1.2  to be applied towards satisfaction of the Company’s Obligations under
the Senior Finance Documents,

 

in each case in accordance with this Agreement and the Common Terms Agreement.

 

3.2 Reduction and increase in Contingent Equity Commitment

 

The Contingent Equity Commitment shall be:

 

  3.2.1  reduced by the amount of each contribution of Contingent Equity made by
Wynn Asia in accordance with Clause 3.1 (Contingent Equity Commitment); and

 

  3.2.2  increased by the US dollar equivalent amount of each Advance made to
the Company pursuant to Clause 7.2 (Rebalancing between Debt and Equity) of the
Common Terms Agreement.

 

3.3 Full Release of Contingent Equity Commitment

 

The Contingent Equity Commitment shall be released in full on the Sponsor
Support Release Date.

 

4. FUNDING INTO SECURITIES ACCOUNT

 

4.1 Initial Funding

 

  4.1.1  Wynn Resorts shall ensure that, prior to the submission of an Advance
Request for the Initial Advance, the amount standing to the credit of the
Securities Account is not less than USD30,000,000 (which amount may comprise
Permitted Investments made and the value of which is determined in accordance
with Section 3.05 of the Securities Account Control Agreement or cash).

 

- 4 -



--------------------------------------------------------------------------------

  4.1.2  Wynn Resorts shall ensure that, within 7 days after the Signing Date,
either:

 

  (a) the amount standing to the credit of the Securities Account is not less
than USD30,000,000 (which amount may comprise Permitted Investments made and the
value of which is determined in accordance with the terms of Section 3.05 of the
Securities Account Control Agreement or cash); or

 

  (b) an on-demand standby letter of credit, in form and substance reasonably
satisfactory to the Security Agent, in an amount equal to USD30,000,000 (or such
lesser amount equal to the difference between USD30,000,000 and the amount
standing to the credit of the Securities Account) is issued by a bank rated at
least “A” by S&P or “A2” by Moody’s in favour of the Company with no recourse
(directly or indirectly) to the Company and which cannot expire or be cancelled
or revoked until such time as the Company draws on such letter of credit to
ensure compliance with, or otherwise complies with, Clause 4.1.1 or the Company
has otherwise satisfied its obligation under Clause 4.1.2(a).

 

  4.1.3  The performance by Wynn Resorts of its obligations under this Clause
4.1 shall not reduce its obligations under Clause 2.

 

4.2 Securities Account Shortfall

 

If, on the later to occur of (a) the last day of the Hotel Facility Availability
Period and (b) the last day of the Project Facility Availability Period, and
after allowing for any deposit made pursuant to paragraph 2.1 of Schedule 6 to
the Common Terms Agreement, the balance standing to the credit of the Securities
Account is less than USD20,000,000 (which amount may comprise Permitted
Investments made and the value of which is determined in accordance with Section
3.05 of the Securities Account Control Agreement or cash), Wynn Resorts shall
ensure that on such date an amount equal to the shortfall (the “Securities
Account Shortfall”) is deposited into the Securities Account.

 

5. ENFORCEMENT NOTICE

 

5.1 Prior to the Sponsor Support Release Date, if the Security Agent shall have
delivered an Enforcement Notice, the Security Agent may, by written notice to
Wynn Resorts and the Company:

 

  5.1.1  require that Project Costs be funded, as and when required, by the
remaining amounts of the Contingent Equity Commitment; and/or

 

  5.1.2  call on and demand that the remaining amounts of the Contingent Equity
Commitment be applied towards satisfaction of the Company’s Obligations under
the Senior Finance Documents,

 

whereupon Wynn Resorts shall, within 3 Business Days of receipt of notice under
this Clause 5, cause such remaining amounts to be paid in accordance with Clause
9 (Payments).

 

- 5 -



--------------------------------------------------------------------------------

5.2 Following the issuance of an Enforcement Notice, Wynn Resorts may give
notice in writing to the Security Agent terminating its obligations under Clause
6 (Permitted Transfers) and in the event that such notice is given, the
obligations of Wynn Resorts:

 

  5.2.1  under Clause 6 (Permitted Transfers) shall terminate and Wynn Resorts
and each Transferee Shareholder which is a Substantial Shareholder may sell,
transfer or otherwise dispose of any of the Capital Stock of any Person who,
legally or beneficially, directly or indirectly, owns or holds any of the
Capital Stock of the Company without the prior written consent of the Security
Agent; and

 

  5.2.2  under Clause 7 (Representations and Warranties) and Clause 8
(Covenants) shall terminate on the date Wynn Resorts ceases to legally or
beneficially, directly or indirectly, own or hold 5% or more of the Capital
Stock of the Company.

 

6. PERMITTED TRANSFERS

 

Wynn Resorts and each Transferee Shareholder which is a Substantial Shareholder
undertakes that it will not sell, transfer or otherwise dispose of any of the
Capital Stock of any person who, legally or beneficially, directly or
indirectly, owns or holds any of the Capital Stock of the Company without the
prior written consent of the Security Agent unless the following conditions are
met to the satisfaction of the Security Agent:

 

  (a) a Wynn Event would not occur as a result of such sale, transfer or
disposal;

 

  (b) no other Event of Default would arise as a result of such sale, transfer
or disposal;

 

  (c) all relevant Legal Requirements are complied with in all material respects
and the Security Agent receives evidence, in form and substance reasonably
satisfactory to it, of any Macau SAR consent or authorisation required in
connection with the sale, transfer or disposal;

 

  (d) the purchaser, transferee or, as the case may be, other disposee has
executed and delivered to the Security Agent a deed of accession substantially
in the form set out in Schedule 2 (Form of Deed of Accession); and

 

  (e) the Security Agent receives relevant legal opinions, in form and substance
reasonably satisfactory to it, concerning the undertakings assumed by the
purchaser, transferee or other disposee pursuant to such deed of accession.

 

7. REPRESENTATIONS AND WARRANTIES

 

7.1 Matters represented

 

Wynn Resorts or any Transferee Shareholder which is a Substantial Shareholder
makes to each Secured Party the representations and warranties set out in
Schedule 4 (Representations and warranties) of the Common Terms Agreement
insofar as they expressly relate to Wynn Resorts or to such Transferee
Shareholder, in each case, as an

 

- 6 -



--------------------------------------------------------------------------------

Obligor or, to any of their respective assets, operations, businesses, prospects
or other circumstances as at each of the dates specified in Clause 7.2 (Timing).

 

7.2 Timing

 

Unless stated to be made as of an earlier or different date or as provided in
Clause 5.2.2, each of the representations and warranties referred to in Clause
7.1 (Matters represented) is made by Wynn Resorts and, if applicable, any
Transferee Shareholder which is a Substantial Shareholder, on the Signing Date
and at the CP Satisfaction Date and is deemed to be repeated by Wynn Resorts
and, if applicable, any Transferee Shareholder which is a Substantial
Shareholder, on each subsequent Advance Date with reference to the facts and
circumstances then existing.

 

8. COVENANTS

 

8.1 Content

 

Wynn Resorts and each Transferee Shareholder which is a Substantial Shareholder
hereby undertakes to each Secured Party that it will comply with the covenants
applicable to it set out or referred to in Schedule 1 (Covenants).

 

8.2 Duration

 

Subject to Clause 5.2.2, the undertaking in Clause 8.1 (Content) shall remain in
force from the Signing Date until the Secured Obligations have been discharged
in full or, in the case of any Transferee Shareholder which is a Substantial
Shareholder, the earlier of the date on which it ceases to be a Substantial
Shareholder and the date on which the Secured Obligations have been discharged
in full.

 

9. PAYMENTS

 

9.1 Payments by Wynn Resorts

 

All payments made by Wynn Resorts under this Agreement:

 

  9.1.1  as Contingent Equity shall be paid into the Capital Contributions
Account or, following the issuance of an Enforcement Notice, into such account
as the Security Agent may notify Wynn Resorts for the purposes set out in Clause
3.1; and

 

  9.1.2  pursuant to any other provision of this Agreement shall be paid into
such account as the Security Agent may notify Wynn Resorts for such purpose.

 

9.2 Set-off and counterclaim

 

All payments made by Wynn Resorts under this Agreement will be made without
set-off or counter-claim.

 

9.3 Gross-up

 

  9.3.1 

All payments by Wynn Resorts under this Agreement shall be made without any
withholding or deduction and free and clear of, and without deduction for,

 

- 7 -



--------------------------------------------------------------------------------

 

or on account of any Taxes, except to the extent that Wynn Resorts is required
by law to make payment subject to any Taxes.

 

  9.3.2  If any Tax or amounts in respect of Tax must be withheld or deducted,
or any other deductions must be made, from any amounts payable or paid by Wynn
Resorts pursuant to sub-clause 9.3.1 above, Wynn Resorts shall (on the due date
for payment of the amount subject to deduction) pay such additional amounts as
may be necessary to ensure that the relevant recipient receives a net amount
equal to the full amount which it would have received had payment not been made
subject to Tax.

 

9.4 Tax receipts

 

All Taxes required by law to be deducted or withheld by Wynn Resorts from any
amounts paid or payable under this Agreement shall be paid by Wynn Resorts when
due and Wynn Resorts shall, within 15 Business Days of a written request
therefor, deliver to the Security Agent for the relevant Secured Party, evidence
reasonably satisfactory to that Secured Party (including all relevant tax
receipts if received within that time period) that the payment has been duly
remitted to the appropriate authority (provided that Wynn Resorts shall not be
obliged to provide any such evidence from a Governmental Authority to the extent
that it is not provided by such Governmental Authority).

 

10. DEFAULT INTEREST

 

If Wynn Resorts fails to pay any amount to the Security Agent when due under
this Agreement (including any amount payable under this Clause 10), it shall pay
interest on the amount outstanding from the due date up to the date of actual
payment (both before and after judgment) at the rate determined in accordance
with the provisions of Clause 19.5 (Interest on demands) of the Deed of
Appointment and Priority. Any interest accruing under this Clause 10 shall be
immediately payable by Wynn Resorts on demand by the Security Agent.

 

11. CURRENCY CONVERSION AND INDEMNITY

 

11.1 For the purpose of or pending the discharge of any or all of the Secured
Obligations, the Security Agent may convert any moneys received, recovered or
realised or subject to application by the Security Agent or any Receiver
pursuant to this Agreement from the currency of such moneys to another for such
purpose and any such conversion shall be made at the Security Agent’s spot rate
of exchange for the time being (or such other rate as may be available to the
Security Agent from time to time in the ordinary course of business) for
obtaining such other currency with the first currency and the Secured
Obligations shall be discharged only to the extent of the net proceeds of such
conversion received by the Security Agent.

 

11.2 If any sum (a “Sum”) due from Wynn Resorts under this Agreement or any
order or judgment given or made in relation thereto has to be converted from the
currency (the “First Currency”) in which such Sum is payable into another
currency (the “Second Currency”) for the purpose of:

 

  11.2.1  making or filing a claim or proof against Wynn Resorts; or

 

- 8 -



--------------------------------------------------------------------------------

  11.2.2   obtaining or enforcing an order or judgment in any court or other
tribunal,

 

Wynn Resorts shall (through the Security Agent) indemnify each person to whom
such Sum is due from and against any loss suffered or incurred as a result of
any discrepancy between (a) the rate of exchange used for such purpose to
convert such Sum from the First Currency into the Second Currency and (b) the
rate or rates of exchange at which such person may in the ordinary course of
business purchase the First Currency with the Second Currency at the time of
receipt of such Sum.

 

12. EXPENSES

 

12.1 Amendment costs

 

If Wynn Resorts requests an amendment, waiver or consent under any Finance
Document to which it is a party, Wynn Resorts shall, within 30 days of demand,
reimburse the Security Agent for the amount of all costs and expenses (including
legal fees) reasonably incurred by the Security Agent in responding to,
evaluating, negotiating or complying with that request.

 

12.2 Other expenses

 

Wynn Resorts shall, within 15 Business Days of demand, pay to the Security
Agent, to the extent the same has not been paid by the Company under the Common
Terms Agreement (but without any obligation on the part of the Security Agent to
claim first against the Company) the amount of all costs and expenses (including
legal fees) incurred by the Secured Parties in connection with action to
preserve any rights against Wynn Resorts under this Agreement and/or the
enforcement of rights against Wynn Resorts under this Agreement provided that
prior to the delivery of an Enforcement Notice, such costs shall be reasonable.

 

13. TERMINATION

 

Without prejudice to Clause 5.2, the obligations of Wynn Resorts and the Company
under this Agreement shall terminate and cease to have any effect on and as from
the Release Date.

 

14. CHANGES TO THE PARTIES

 

14.1 Each of Wynn Resorts and the Company may not assign or transfer any or all
of its rights (if any) and/or obligations under this Agreement.

 

14.2 The Security Agent may:

 

  14.2.1  assign all or any of its rights under this Agreement; and

 

  14.2.2  transfer all or any of its obligations (if any) under this Agreement,

 

to any successor Security Agent in accordance with the provisions of the Deed of
Appointment and Priority, provided that it is acknowledged that such assignment
or transfer shall not in any way prejudice the priority of the security
constituted by this Agreement (which shall be assigned to such successor
Security Agent pursuant to the terms of the Deed of Appointment and Priority).
Upon such assignment and transfer

 

- 9 -



--------------------------------------------------------------------------------

taking effect, the successor Security Agent shall be and be deemed to be acting
as agent and trustee for the Secured Parties for the purposes of this Agreement
and in place of the former Security Agent.

 

14.3 Subject to the relevant provisions of the Finance Documents, each Secured
Party may assign all or any of its rights under this Agreement (whether direct
or indirect) in accordance with the provisions of the Finance Documents. It is
acknowledged that none of the Finance Parties (other than the Assignor) has or
shall have any obligation under this Agreement.

 

14.4 Each of Wynn Resorts and the Company irrevocably and unconditionally
confirms that:

 

  14.4.1  it consents to any assignment or transfer by any Finance Party of its
rights and/or obligations made in accordance with the provisions of the Finance
Documents;

 

  14.4.2  it shall continue to be bound by the terms of this Agreement,
notwithstanding any such assignment or transfer; and

 

  14.4.3  the assignee or transferee of such Finance Party shall acquire an
interest in this Agreement upon such assignment or transfer taking effect.

 

15. NOTICES

 

15.1 Any communication to be made under or in connection with this Agreement
shall be made in writing but, unless otherwise stated, may be made by fax or
letter.

 

15.2 The address and fax number (and the department or officer, if any, for
whose attention the communication is to be made) of each party for any
communication or document to be made or delivered under or in connection with
this Agreement is identified with its signature below, or any substitute
address, fax number or department or officer as the party may notify to the
other parties by not less than 10 Business Days’ notice.

 

15.3 Any communication or document made or delivered by one Person to another
under or in connection with this Agreement shall only be effective:

 

  15.3.1  if delivered personally or by overnight courier, when left at the
relevant address;

 

  15.3.2  if by way of fax, when received in legible form; or

 

  15.3.3  if by way of letter, when it has been left at the relevant address or
10 Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 15.2, if addressed to that department or officer.

 

15.4 Any communication or document to be made or delivered to the Security Agent
shall be effective only when actually received by the Security Agent and then
only if it is expressly marked for the attention of the department or officer
identified with the Security Agent’s signature below (or any substitute
department or officer as the Security Agent shall specify for this purpose).

 

- 10 -



--------------------------------------------------------------------------------

16. PARTIAL INVALIDITY

 

If at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions of this
Agreement under the law of such jurisdiction nor of such provisions under the
law of any other jurisdiction shall in any way be affected or impaired thereby.

 

17. REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of the Security
Agent, any right or remedy under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

18. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which is
an original and all of which together evidence the same agreement.

 

19. LANGUAGE

 

The English language shall be the only official and recognised language of this
Agreement. If for any reason a translation of this Agreement is required, such
translation shall in the event of any dispute be secondary to the original
English version which shall take precedence.

 

20. GOVERNING LAW

 

This Agreement shall be governed by English law.

 

21. JURISDICTION

 

21.1 Jurisdiction of English courts

 

  21.1.1  The courts of England have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity) (a “Dispute”).

 

  21.1.2  The parties agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly they shall not argue to
the contrary.

 

  21.1.3  This Clause 21.1.3 is for the benefit of the Secured Parties only. As
a result, no Secured Parties shall be prevented from taking proceedings relating
to a Dispute in any other courts with jurisdiction. To the extent allowed by law
and the Finance Documents, the Secured Parties may take concurrent proceedings
in any number of jurisdictions.

 

- 11 -



--------------------------------------------------------------------------------

21.2 Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
each of Wynn Resorts and the Company:

 

  21.2.1  irrevocably appoints Law Debenture Corporate Services Limited as its
agent for service of process in relation to any proceedings before the English
courts in connection with this Agreement; and

 

  21.2.2  agrees that failure by a process agent to notify Wynn Resorts or the
Company of the process shall not invalidate the proceedings concerned.

 

22. EXERCISE OF RIGHTS

 

Notwithstanding anything in Clause 21.1.3 to the contrary, the Secured Parties
will only exercise their rights under this Agreement through the Security Agent
unless and until the appointment of the Security Agent ceases and no successor
Security Agent is appointed under Clause 17.1 (Resignation of Security Agent) of
the Deed of Appointment and Priority.

 

IN WITNESS whereof this Agreement has been executed and delivered as a deed by
Wynn Resorts and signed by the duly authorised representatives of the Company
and the Security Agent the day and year first before written.

 

- 12 -



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

COVENANTS

 

Wynn Resorts and each Transferee Shareholder which is a Substantial Shareholder
undertakes to:

 

(a) Concession Contract - comply with the requirements of all material
provisions of the Concession Contract as may relate to it (including obligations
relating to the transfer of shares, notifications relating to shares and the
maintaining of proper qualifications under Article 26 of the Concession
Contract) and, to the extent it becomes aware of any such failure or
circumstance, notify the Security Agent of any failure or any circumstance which
may cause a failure by any Substantial Shareholder to maintain proper
qualifications under Article 26 of the Concession Contract except to the extent
that notification of such failure or circumstance has been given to the Security
Agent by any other Obligor.

 

Wynn Resorts undertakes to:

 

(a) Common Terms Agreement - perform (or refrain from performing) all such acts
or things that the Company is obliged under the Common Terms Agreement (other
than paragraph 10.5 and paragraph 22 of Schedule 5 Part A of the Common Terms
Agreement) to cause Wynn Resorts to perform or refrain from performing.

 

(b) Default - promptly give notice to the Security Agent of the occurrence of
any Default as soon as it becomes aware of the same except to the extent
notification of such occurrence has been given to the Security Agent by any
other Obligor.

 

- 13 -



--------------------------------------------------------------------------------

 

SIGNATURES

 

Wynn Resorts     Executed as a deed by   ) WYNN RESORTS, LIMITED)     acting by
Ronald J. Kramer   )

 

    Ronald Kramer

Name:

 

Ronald Kramer

Title:

 

President

Address:

 

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

USA

Telephone:

 

1-702-770-2111

Fax:

 

1-702-770-1520

Attention:

 

General Counsel

 

SIGNATURE PAGE FOR WYNN RESORTS SUPPORT AGREEMENT

 



--------------------------------------------------------------------------------

The Company WYNN RESORTS (MACAU) S.A.

By:

  Matt Maddox

Address:

 

429 Avenida da Praia Grande,

18th Floor, Praia Grande Commercial Centre,

Macau

Telephone:

 

853-371476

Fax:

 

853-329966

Attention:

 

Chief Financial Officer

With a copy to:

Wynn Resorts, Limited

Address:

 

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

USA

Telephone:

 

1-702-770-2111

Fax:

 

1-702-770-1520

Attention:

 

General Counsel

 

SIGNATURE PAGE FOR WYNN RESORTS SUPPORT AGREEMENT

 



--------------------------------------------------------------------------------

The Security Agent SOCIÉTÉ GÉNÉRALE, HONG KONG BRANCH

By:

  David Gore   Sun Peng Lui

Address:

 

42/F Edinburgh Tower,

15 Queen’s Road Central,

Hong Kong

Telephone:

 

852-2166 5671/ 2166 5430/ 2166 5665

Fax:

 

852-2804 6215

Attention:

 

Sunny Lui/ Raymond Fung/ Sara Wong

Risk & Agency

 

SIGNATURE PAGE FOR WYNN RESORTS SUPPORT AGREEMENT

 